Citation Nr: 9902825	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a right ankle sprain, currently evaluated as 
20 percent disabling.

2. Entitlement to an increased disability evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

3. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to May 
1968.

This case returns to the Board of Veterans Appeals (Board) 
from a remand dated in November 1995.  The requested 
development has been completed to the extent possible and the 
case has been returned for completion of appellate review.  
This appeal originates from decisions dated in May 1993 and 
June 1998 by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, service connection was 
granted for a dysthymic disorder by the RO in December 1996.  
Accordingly, the appeal regarding entitlement to service 
connection for an acquired psychiatric disorder is deemed to 
be satisfied.  See Grantham v. Brown, 114 F3rd 1156 (1997) 
(where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further notes that during the pendency of this 
appeal, the appellant submitted a claim for a total 
disability evaluation for compensation purposes based upon 
individual unemployability (TDIU).  The RO denied the claim 
in June 1998 and the appellant perfected an appeal with 
respect to this issue.  Accordingly, as appellate 
jurisdiction has been established, the TDIU claim will be 
addressed in the following decision.



FINDINGS OF FACT

1. The appellants right ankle disability is manifested by 
complaints of pain and a small well-circumscribed bony 
fragment, slightly distracted from the distal portion of 
the medial malleolus on x-ray examination and is 
productive of marked limitation of ankle motion.

2. There is no evidence of record of ankylosis of the right 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees, nor are there any 
findings to establish that the right ankle disability is 
such to render the regular schedular criteria 
inapplicable.

3. The appellants tinnitus is manifested by persistent 
ringing in the ears and is not shown to render the regular 
schedular criteria inapplicable.

4. The appellant has reported that he completed four years of 
college education and was last employed full time at the 
U.S. Postal Service in August 1997.

5. The appellants service-connected disabilities include 
dysthymia, rated 50 percent disabling; residuals of a 
right ankle sprain, rated 20 percent disabling; tinnitus, 
rated 10 percent disabling and bilateral hearing loss, 
rated 10 percent disabling.  The combined disability 
evaluation is 70 percent and meets the schedular criteria 
for unemployability purposes.

6. On private psychiatric and psychological examinations in 
July 1998, the appellants psychiatric disability was 
found to result in a moderately severe to severe 
functional impairment.

7. On VA psychiatric examination in August 1998, the 
appellants service-connected depressive disorder was 
found to be moderate to severe in nature and his global 
assessment of functioning (GAF) score was 50, reflective 
of serious impairment in social and occupational 
functioning. 

8. The appellant's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.

CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 20 percent for residuals of a right ankle sprain 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 3.321, 4.1., 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5271 (1998).

2. The criteria for a disability evaluation in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 U.S.C.A. §§ 3.321, Part 4, Diagnostic 
Code 6260 (1998).

3. The criteria for a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability are met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellants claims to 
increased disability evaluations for residuals of a right 
ankle sprain and tinnitus as well as his claim for a total 
disability evaluation for compensation purposes based upon 
individual unemployability to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
appellants assertions regarding an increase in severity of 
his right ankle and tinnitus disabilities as well as his 
contentions regarding the overall impact of his service-
connected disabilities on his employability are deemed 
adequate to well ground these claims.  c.f. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).


I.  Background

The record reflects that in September 1970, the RO granted 
service connection for hearing loss, bilateral, sensorineural 
with tinnitus, and a noncompensable disability evaluation was 
assigned effective from May 12th, 1970.  In December 1982, 
the RO assigned a separate evaluation for the appellants 
tinnitus and assigned a 10 percent rating effective from 
February 16th, 1981.  The 10 percent disability evaluation 
for tinnitus is the maximum available pursuant to the 
schedular criteria and has been carried forward to the 
present appeal.

In May 1992, the Board granted service connection for 
residuals of a right ankle sprain.  In July 1992, the RO 
implemented the Boards decision and assigned a 10 percent 
disability evaluation pursuant to Diagnostic Code 5271, 
effective from April 11th, 1989.  The rating board noted that 
outpatient treatment reports documented treatment for 
complaints of ankle pain with swelling on several occasions.  
On physical examination there was soft tissue swelling of the 
medial ankle with slight tenderness.  

In September 1997, the RO increased the appellants 
disability evaluation for residuals of a right ankle sprain 
to the 20 percent level effective from September 20th, 1991.  
The rating board noted that on VA examination in July 1997, 
the appellant was able to squat and demonstrated good heel 
and toe rising.  There was anterior joint pain in the right 
ankle and the examiner commented that there appeared to be a 
widening of the tibiofibular area with tenderness.  There was 
no deformity and the range of motion of the right ankle was 
plantar flexion to 60 degrees compared to 65 degrees on the 
left, right dorsiflexion was to 20 degrees, and to 25 degrees 
on the left, right inversion was to 25 degrees, and to 30 
degrees on the left and right supination was to 20 degrees 
and to 35 degrees on the left.  His gait was antalgic 
secondary to the right ankle disorder and distal motor 
testing could not be completed due to the right ankle brace.  
However, reflexes were symmetric and coordination was intact.  
The diagnosis was chronic tibiofibular ligament tear of the 
right ankle.

Private psychiatric and psychological examination reports 
dated in July 1998 noted that the appellants psychiatric 
disorder resulted in a moderately severe to severe functional 
impairment.

In July, August and December 1998, VA examinations were 
conducted.  On psychiatric examination the appellant reported 
complaints of having a constant siren in his ears and that he 
experienced nightmares, had no energy, worried constantly, 
was irritable and had difficulty with concentration.  He 
further noted that he was violent and isolated himself and 
was constantly depressed.  On mental status examination the 
appellant was alert and oriented.  He was noted to be well 
nourished and developed with a slightly disheveled 
appearance.  He made fair to good eye contact, was 
cooperative and appeared to be in no apparent distress.  His 
affect was blunted and he was depressed and anxious.  Speech 
was clear, coherent, goal directed and unpressured with no 
flights of ideas or looseness of association.  He reported 
vague suicidal ideation, without intent and had no homicidal 
ideations and no auditory or visual hallucinations or 
delusions.  He was able to recall 3 objects immediately only 
after three attempts and was able to recall 2 of 3 objects in 
5 minutes.  He was able to spell the word world forwards 
and backwards and was able to recall 2 out of the past 5 
presidents.  He made one mistake on serial 3s and his 
insight and judgment were fair.  The diagnosis was major 
depressive disorder, moderate to severe without psychotic 
features.  The GAF score was 50.  

On orthopedic examination the appellant reported that in June 
1998 he underwent arthroscopic surgery for debridement.  He 
stated that he was told he had some degenerative changes 
secondary to his previous trauma.  It was noted that the 
appellant wore an ankle brace.  On physical examination, 
there was no muscle atrophy and right ankle range of motion 
was dorsiflexion to 0 degrees, left to 20 degrees, right 
plantar flexion to 30 degrees, left to 40 degrees, right 
inversion to 10 degrees, left to 30 degrees and 25 degrees of 
eversion on the right with 30 degrees on the left.  The 
appellant reported that his right ankle gave way while 
squatting.  He demonstrated good heel and toe raising and 
there was no weakness in the dorsiflexors of the ankle or 
extensors of the toes.  There was tenderness in the anterior 
lateral joint line.  X-ray examination revealed a small well-
circumscribed bony fragment slight distracted from the distal 
most portion of the medial malleolus which could represent 
mild old trauma.  The radiologist commented that the findings 
were essentially unchanged from the previous study of July 
1997.  The diagnosis was arthritis of the right ankle with 
chronic ligament strain.  The examiner further commented that 
it was his opinion that the appellant was employable in 
certain forms of occupations insofar as his disability in his 
right ankle was concerned.

On medical examination of the ear, the appellants ears were 
found to be within normal limits.  The canals were clean and 
the and the auricles were normal.  The tympanic membranes 
were intact and the middle ear was free of fluid or other 
disease.  No other abnormalities were noted and the examiner 
indicated that he had reviewed the findings on audiometric 
testing several days prior to the examination.  It was 
further noted that in terms of employability, the tinnitus 
was difficult to objectify and employability related to the 
tinnitus was more a factor of the underlying depressive and 
sleep disorders rather than the tinnitus itself.  The 
examiner commented that of the four medications the appellant 
indicated he was taking, only Fluoxetine appeared to have a 
potential side effect of tinnitus and this appears in only 2 
percent of the cases as noted by a VA pharmacist.

On neurological examination, the appellant reported 
complaints of headaches, dizziness, tinnitus, loss of 
concentration and depression.  On physical examination the 
appellants cranial nerves revealed no significant 
abnormalities and his motor strength was 5/5 with no atrophy 
or drift.  Reflexes were 1+ and symmetric and plantars were 
flexor.  Sensory examination was intact except there was a 
mild diminution subjectively in the lateral aspect of the 
right foot.  Gait was considered to be somewhat ataxic; 
however, the appellant was noted to wear a foot brace.  Gait 
was wide-based and there was some difficulty with tandem 
walking.  The impression was history of closed head injury, 
chronic vestibulopathy, chronic tinnitus, with no findings of 
focal neurological deficit but the appellant has significant 
symptoms of unrelieved headaches, dizziness, and tinnitus 
over a course of 30 years.


II.  Analysis

Review of the appellants claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Residuals of a Right Ankle Sprain

In this case, the appellants residuals of a right ankle 
sprain are evaluated as limitation of ankle motion pursuant 
to Code 5271, which provides that a moderate limitation of 
motion warrants a 10 percent disability evaluation.  A marked 
limitation of motion warrants a 20 percent disability 
evaluation which is the maximum evaluation available under 
Code 5271.  To establish entitlement to a higher evaluation, 
there must be evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.

After careful review of the evidence of record, the Board 
concludes that the evidence of record weighs against a 
finding of entitlement to an evaluation in excess of 20 
percent for the right ankle disorder.  The objective findings 
on VA examination in August 1998, as noted above, reflect the 
presence of a measured loss of motion in the right ankle.  
While the loss in range of right ankle motion was 
approximately 10 degrees in plantar flexion, 20 degrees of 
dorsiflexion, 20 degrees of inversion and 5 degrees of 
eversion, equating to a marked limitation of motion, there is 
no evidence of right ankle ankylosis to support entitlement 
to an evaluation in excess of the current 20 percent rating.  
The appellants constellation of symptomatology including 
complaints of constant pain, occasional swelling, tenderness 
and the need for a brace are deemed to be consistent with the 
identified limitation of motion and are found to reflect a 
degree of functional impairment equivalent to a marked 
limitation of ankle motion.  

As noted above, to establish entitlement to a disability 
evaluation in excess of 20 percent for the right ankle 
disability there must be evidence of ankylosis.  The evidence 
in this case simply does not demonstrate the requisite 
manifestations, specifically ankylosis of the ankle joint, to 
support entitlement to an evaluation in excess of 20 percent.  
While the severity of the right ankle disability is 
acknowledged, the Board concludes that the level of 
impairment is adequately contemplated by the current 
evaluation.  As above, the current evaluation is determined 
by consideration of the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.

The Board further notes that there is no evidence to 
establish that the disability picture presented by the right 
ankle disorder is extraordinary and so exceptional in nature 
to render the regular schedular criteria inapplicable.  See 
38 C.F.R. § 3.321 (1998).

In reaching the above conclusion, the Board has carefully 
considered the appellants statements and testimony in 
support of his claim; however, these assertions alone without 
corroboration by objective medical evidence are deemed to be 
of insufficient probative value to serve as the basis for an 
evaluation in excess of 20 percent when viewed in light of 
the objective medical findings of record.  The favorable 
evidence of record has not been shown to approximate the 
evidence against the appellants claim and therefore the 
doctrine of the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).

Tinnitus

The appellants tinnitus is currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 6260.  The 10 percent 
disability evaluation is the maximum rating available 
pursuant to the Schedule for Rating Disabilities for 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma.  However, the appellant has argued that 
his tinnitus is an extraordinary disorder and as such, should 
warrant an evaluation beyond that provided for within the 
regular Rating Schedule.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  In this regard, the 
schedular evaluation in this case is not inadequate.

As discussed above, the medical evidence reflects that the 
appellants tinnitus is manifested by persistent ringing in 
the ears and as such, meets the criteria for the 10 percent 
evaluation pursuant to Diagnostic Code 6260.  The 10 percent 
disability evaluation is the maximum evaluation provided for 
pursuant to Code 6260.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the 
undersigned concludes that the schedular criteria adequately 
contemplates the nature and severity of the appellants 
tinnitus and that the record does not suggest, based upon 
these findings documented within the clinical reports, that 
the appellant has an exceptional or unusual tinnitus 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations due solely to the appellants reported 
tinnitus.  It is not shown by the evidence that the appellant 
has required hospitalization in the remote or recent past for 
his tinnitus.  In addition, there is no recent record of 
significant or regular outpatient treatment for this 
disability.  With respect to employment, there is no evidence 
within the record to establish that the appellants service-
connected tinnitus has interfered with his employability 
beyond that which is contemplated by the currently assigned 
10 percent evaluation.  As such, it cannot be concluded that 
the overall disability picture presented by the evidence in 
the claims folder reflects marked interference in 
employment.  In the absence of any evidence which reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

The Board notes that on VA audiological examination in August 
1998, the examiner provided the following response to the 
ROs question regarding whether the appellants tinnitus 
renders the appellant incapable of obtaining or maintaining 
gainful employment:

My experience, working with thousands of 
veterans at three VA Medical Centers over 
nearly 11 years, I am aware of other 
veterans with similar reports of tinnitus 
and similar degrees of hearing loss who 
are able to obtain and maintain gainful 
employment.

On medical examination of the ear, the VA physician commented 
that:

In terms of employability, the hearing 
loss he (the appellant) has is of the 
type that would be aidable and allow 
employment.  The tinnitus is difficult to 
objectify, and the employability related 
to the tinnitus is more a factor of the 
underlying psychiatric depressive and 
sleep disorders, rather than the tinnitus 
itself.

Accordingly, in view of the above, the Board finds that the 
appellants tinnitus is appropriately evaluated at the 10 
percent level.  In reaching this conclusion, the Board has 
weighed the evidence of record and finds that the 
preponderance of the evidence is against the appellants 
claim.  Consequently, as the weight of the evidence in favor 
of the appellants claim does not approximate the weight of 
the evidence against his claim, the doctrine of the benefit 
of the doubt is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991).

Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

The Board notes that the appellants current combined 
disability evaluation is 70 percent and that the criteria 
pursuant to 38 C.F.R. § 4.16(a) (1998), have been met.  When 
viewed in light of the evidence of record, including the 
private psychiatric and psychological examination reports 
dated in July 1998 which indicated that there was a 
moderately severe to severe functional impairment 
attributable to his psychiatric disorder, coupled with the 
findings on VA psychiatric examination in August 1998 which 
noted that the appellants symptoms have worsened since his 
last evaluation two years ago and that his overall GAF is 
approximately 50, the undersigned concludes that entitlement 
to a total disability evaluation for compensation purposes 
based upon individual unemployability is warranted.  The 
Board finds that the cumulative effect of the appellants 
service-connected mental and physical disorders is such as to 
combine and render him unable to obtain or retain gainful 
employment when considered in light of the regulatory 
criteria pursuant to 38 C.F.R. § 4.16 (1998).  

The Board notes that the evidence of record suggesting that 
the appellant was still on the roles of the U.S. Postal 
Service as of May 1998.  However, careful review of 
documentation provided by the Postal Service reveals that 
while the appellant was still on the active roles as of May 
1998, he had applied for disability retirement and had not 
worked since August 26th, 1997.  The Board further notes that 
the appellant reported on VA examination in August 1998 that 
he had recently been awarded Social Security Administration 
disability benefits.

In view of the above, entitlement to a total disability 
evaluation for compensation purposes based upon individual 
unemployability is warranted.


ORDER

A disability evaluation in excess of 20 percent for residuals 
of a right ankle sprain is denied.

A disability evaluation in excess of 10 percent for tinnitus 
is denied.

A total disability evaluation for compensation purposes based 
upon individual unemployability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
